Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
Claims 1-3, 6-11 and 14-19 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Anderson et al. discloses obtaining, by a centralized database server, a data record, wherein the data record is stored in a blockchain-type ledger (Anderson et al., Para. 119, 134), and wherein the data record comprises a service attribute and a sequence number (Anderson et al., Para. 126, FIG. 9); 
determining location information of the data record in the blockchain-type ledger, wherein the location information comprises a block height of a data block comprising the data record, and an offset of the data record in the data block (Anderson et al., Para. 131); 
establishing a mapping relationship between the service attribute, the location information, and the sequence number (Anderson et al., Para. 44).
The prior art reference White et al. discloses based on the sequence number, writing the mapping relationship to an index (White et al., Col. 53, line 66 – Col. 54, line 3).
The reasons for allowance of independent claims 1, 9 and 17 in the instant application are the combinations of all the limitations and specifically: 

After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 9 and 17. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.

The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAU SHYA MENG/             Primary Examiner, Art Unit 2168